Case 1:16-cr-00628-GBD Document 43 Filed 11/23/20 Page 1 of 1

 

    

 

 

rr

3 ¥
i 2
UNITED STATES DISTRICT COURT pe i y
SOUTHERN DISTRICT OF NEW YORK I SLECTRONICALLY FILED i
43 1}
Doras rssss senses sss n esses sss sss cscs: DOC # ,
UNITED STATES OF AMERICA, DATE EELED: ij
veewiercicsammanresmcnernsimen ne a y i:

-against- :

BRIAN WASHINGTON, :
: 16 Crim. 628 (GBD)

Defendant. :

we ee ee eee ee x

GEORGE B. DANIELS, United States District Judge:
The violation of supervised release hearing occurring via videoconference using the

CourtCall platform on December 3, 2020, will take place at 1:00 p.m.

Dated: New York, New York
November 23, 2020

 

SO ORDERED.
hava. B Doi eal,
GEQRGEA. DANIELS

Unfiited Statés District Judge

 

 
